Citation Nr: 1509428	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  14-01 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to the Veteran's multiple service-connected disabilities.

3.  Entitlement to a rating in excess of 40 percent for spondyloarthropathy with intervertebral disc syndrome (IVDS).

4.  Entitlement to a rating in excess of 30 percent for chondromalacia and arthritis of the right knee.

5.  Entitlement to an initial schedular rating in excess of 10 percent for bilateral hearing loss.

6.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1).

7.  Entitlement to an initial, compensable rating for a surgical scar of the right knee.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to November 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from December 2012, October 2013, and November 2013 rating decisions.

In the December 2012 rating decision, the RO granted service connection and assigned initial ratings of 0 and 10 percent for a surgical scar of the right knee and bilateral hearing loss, respectively, effective April 10, 2012.  The RO also, inter alia, denied the Veteran's claim for a rating in excess of 40 percent for spondyloarthropathy, and his claim for a rating in excess of 30 percent for chondromalacia and arthritis of the right knee.  In January 2013, the Veteran filed a notice of disagreement (NOD) with the assigned disability ratings.  A statement of the case (SOC) was issued in January 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In the October 2013 rating decision, the RO, inter alia, denied service connection for skin cancer and depression.  In November 2013, the Veteran filed a NOD.  A SOC was issued in January 2014, and the Veteran filed a substantive appeal later that month.

In the November 2013 rating decision, the RO, inter alia, denied TDIU.  Later that month, the Veteran filed a NOD.  A SOC was issued in January 2014, and the Veteran filed a substantive appeal later that month.

Because the appeal involves disagreement with the initial ratings assigned following the awards of service connection for bilateral hearing loss and a surgical scar of the right knee, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In May 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

During the May 2014 Board hearing, the Veteran's representative submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).  

As noted above, in the October 2013 rating decision, the RO denied service connection for depression.  However, the evidence of record reflects an additional diagnosis of anxiety.  In addition, during the May 2014 hearing, the Veteran and his representative advanced argument to the effect that the Veteran's claim for service connection for an acquired psychiatric disability should be granted on a secondary basis, as caused or aggravated by his multiple service-connected disabilities.  Hence, the Board has recharacterized this issue more broadly, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); 38 C.F.R. § 3.310 (2014).

For reasons made clear below, the Board has bifurcated the Veteran's claim for an initial rating in excess of 10 percent for bilateral hearing loss to reflect schedular and extra-schedular consideration, as reflected on the title page.

The Board notes that, while the Veteran previously was represented by Oklahoma Department of Veterans Affairs, in January 2013, the Veteran granted a power-of-attorney in favor of a private attorney with regard to the claims on appeal.  The Veteran's current attorney has submitted written argument on his behalf and represented him during his hearing.  The Board recognizes the change in representation.

The Board notes that, in addition to the paper claims file, there are also paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files associated with this appeal.  The electronic files include additional materials, including the transcript of the May 2014 Board hearing, and additional VA treatment records, which the Board has reviewed.

The Board's decision addressing the claims for higher initial ratings for bilateral hearing loss and a surgical scar of the right knee is set forth below.  The remaining claims on appeal (expanded to include service connection for an acquired psychiatric disability, to include as secondary to the Veteran's multiple service-connected disabilities) are addressed in the remand following the order; those matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on his part, is required.






FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished.

2.  Since the April 2012 effective date of the award of service connection, the surgical scar of the Veteran's right knee has been manifested by complaints of occasional itchiness; the scar is linear and superficial, approximately 0.03 square cm. in size, not located in an exposed area, neither painful nor unstable, and does not require therapy or cause any other disabling effects.

3.  The applicable schedular criteria are adequate to evaluate the Veteran's right knee surgical scar at all pertinent points, and at no point has a claim for a TDIU due to the surgical scar alone been raised in connection with the current claim.

4.  Since the April 2012 effective date of the award of service connection, audiometric testing has revealed no worse than Level V hearing in the right ear and Level II hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable rating for a surgical scar of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7805 (2014).

2.  The criteria for an initial schedular rating in excess of 10 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, the Veteran filed his claims for increased rating for his right knee, and his claim for service connection for bilateral hearing loss, in April 2012.  In a May 2012 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The AOJ also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of multiple VA examinations, as well as service, VA, and private medical treatment records, and records from the Social Security Administration.  Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing, as well as various written statements provided by the Veteran, and by his attorney, on his behalf.  The Board finds that no further AOJ action in connection with any of the claims herein decided, prior to appellate consideration, is required.

As for the May 2014 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires a Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to 

suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

During the May 2014 hearing, the undersigned identified the issues on appeal.  Also, information was solicited regarding the nature and severity of the Veteran's conditions, and whether further evidentiary development was required.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific evidence, as discussed below, the evidence of record provides a sufficient basis for consideration of these claims, and nothing during the hearing gave rise to the possibility that there was any pertinent, existing evidence outstanding with respect to any claim currently being decided.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

A.  Surgical Scar of the Right Knee

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating following an award of service connection, evaluation of the medical evidence since the award to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at  126.

At the outset, the Board notes that the diagnostic criteria pertaining to scars have been revised.  The revised criteria apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  In this case, the Veteran's claim was filed in April 2012.  As such, the revised criteria are for application, and all diagnostic codes discussed herein are the version in effect as of October 23, 2008.

The RO has rated the Veteran's right knee surgical scar under Diagnostic Code 7805.  That code provides that the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800 to 7804 should be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

A scar manifested by itchiness, for example, could be rated under Diagnostic Code 7806, pertaining to dermatitis or eczema.  Under that diagnostic code, if the condition affects less than five percent of the entire body, less than five percent of exposed areas are affected, and no more than topical therapy has been required during the past 12-month period, a noncompensable rating is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Higher ratings are available for more severe manifestations.  Id.

Considering the pertinent evidence in light of the above, the Board finds that at no point since the time that the Veteran filed his claim in April 2012 has the surgical scar of his right knee warranted a compensable rating.

The evidence reflects that the Veteran was examined for VA compensation purposes in June 2012, in connection with his current claim.  The examiner noted that the Veteran had had surgery on his right knee, and that there was a scar.  The examiner indicated that the scar was not painful or unstable, and did not occupy an area greater than six square inches (39 square cm).

When the Veteran was examined for VA compensation purposes in April 2013, it was more specifically noted that the Veteran had a superficial, linear arthroscopic scar of the right knee that was 0.25 cm long and 0.25 cm wide, with an approximate total area affected of 0.03 square cm.  The examiner indicated that the scar was not painful or unstable; did not result in any limitation of function; and did not impact the Veteran's ability to work.

During the Board hearing in May 2014, the Veteran testified that his right knee surgical scar got "itchy sometimes," but was otherwise asymptomatic.

Thus, based on the evidence of record, the Board must conclude that a compensable rating for the surgical scar of the Veteran's right knee is not warranted.  The April 2013 VA examiner clearly indicated that the scar did not result in any limitation of function, and that the approximate total area affected was 0.03 square cm.  The scar is not located in an exposed area, clearly affects less than five percent of the entire body, and is not shown to require more than topical therapy.  Indeed, there is no suggestion that it requires any therapy at all.  As such, the Board cannot find that a compensable rating is warranted for the Veteran's scar under Diagnostic Code 7805 (or, by extension, under Diagnostic Code 7806).
 
The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for a compensable rating.  Diagnostic Code 7800 is inapplicable as that code pertains to scars of the head, face, or neck.  Diagnostic Code 7801 is also inapplicable as that code pertains to scars that are deep and nonlinear.  A compensable rating is not warranted under Diagnostic Code 7802 as the scar clearly does not cover an area of 144 square inches (929 square cm.) or more.  Finally, Diagnostic Code 7804 does not apply as the scar is shown to be neither painful nor unstable.  See 38 C.F.R. § 4.118.

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's right knee surgical scar been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, however, the Board finds that the schedular criteria are adequate to rate the Veteran's right knee surgical scar at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology associated with the Veteran's scar-including occasional itchiness-and provides for ratings higher than that assigned based on certain clinical findings or evidence of functional impairment.  The evidence summarized above does not show any additional functional impairment that is not contemplated by the applicable schedular criteria.  Moreover, there is no medical indication or argument that the applicable criteria are inadequate to rate the Veteran's scar.

The Board also notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, the Veteran's right knee surgical scar is appropriately rated as a single disability.  As this matter does not involve evaluation of multiple service-connected disabilities, the hold of Johnson is inapposite here.
 
Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In this case, the Veteran has perfected an appeal with respect to his entitlement to TDIU based on the effects of his multiple service-connected disabilities; which, as noted, is being remanded for additional development.  Moreover, there is no suggestion whatsoever, that, during the period under consideration, the service-connected surgical scar of his right knee, alone, rendered him actually or effectively unable to obtain or maintain gainful employment.  In fact, the April 2013 VA examiner specifically indicated that the scar did not result in any limitation of function, and did not impact the Veteran's ability to work.  As such, no claim for a TDIU due solely to his right knee surgical scar has been raised; hence, the Board need not address the matter of the Veteran's unemployability due to the scar, alone, in conjunction with the current claim for increase.

For all the foregoing reasons, the Board finds that there is no basis for staged rating for the Veteran's disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson, and that the claim for an initial, compensable rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Bilateral Hearing Loss

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Hearing loss disability evaluations range from noncompensable (zero percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.

Under 38 C.F.R. § 4.85, the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VI," the percentage evaluation is 20 percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear is evaluated separately.

The provisions of 38 C.F.R. § 4.86(b) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson, supra.

In this case, the Veteran's service-connected bilateral hearing loss is currently assigned a 10 percent rating under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, effective April 10, 2012.  The Veteran contends, in essence, that the currently assigned evaluation does not reflect the severity of his disability.

Considering the pertinent evidence in light of the above, the Board finds that the Veteran's claim for an initial schedular rating in excess of 10 percent for bilateral hearing loss must be denied.

The record on appeal contains the results of three VA audiology examinations performed since April 2012 that contain (or appear to possibly contain) the necessary puretone threshold and speech discrimination data necessary for a proper evaluation of the Veteran's disability.  The reports are dated in May 2012, June 2012, and March 2013.

On a VA clinical evaluation in May 2012, testing yielded the following results:

HERTZ

SPEECH (%)
1000
2000
3000
4000

RIGHT
55
50
60
60
88
LEFT
25
25
45
55
96

The average of these thresholds is 56.25 decibels in the right ear and 37.5 decibels in the left ear.  It is not entirely clear from the clinical report whether the Maryland CNC word list was used to obtain the speech discrimination scores.  However, even assuming, for purposes of argument, that the Maryland CNC was used, under 38 C.F.R. § 4.85 and Table VI, these results correspond to level II acuity in the right ear, and level I acuity in the left ear; which, in turn, warrants a zero (0) percent rating under Table VII.

On VA examination in June 2012, testing yielded the following results (using the Maryland CNC word list):

HERTZ

SPEECH (%)
1000
2000
3000
4000

RIGHT
50
55
60
70
72
LEFT
25
30
40
50
88

The average of these thresholds is 58.75 decibels in the right ear and 36.25 decibels in the left ear.  Under 38 C.F.R. § 4.85 and Table VI, these results correspond to level V acuity in the right ear, and level II acuity in the left ear; which, in turn, warrants a 10 percent rating under Table VII.

On VA examination in March 2013, testing yielded the following results (using the Maryland CNC word list):

HERTZ

SPEECH (%)
1000
2000
3000
4000

RIGHT
60
60
65
70
100
LEFT
30
35
50
60
96

The average of these thresholds is 63.75 decibels in the right ear and 43.75 decibels in the left ear.  Under 38 C.F.R. § 4.86(a) and Table VIa (pertaining to exceptional patterns of hearing impairment), these results correspond to level V acuity in the right ear, and level I acuity in the left ear; which, in turn, warrants a zero (0) percent rating under Table VII.

Thus, even assuming, arguendo, that the Maryland CNC word list was used on VA clinical testing done in May 2012, applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals no worse than Level V hearing in the right ear and Level II hearing in the left ear, based on application of the reported findings to Tables VI and VIa, as appropriate.  As noted, application of these findings to Table VII corresponds to no more than a 10 percent rating under 38 C.F.R § 4.85, Diagnostic Code 6100, as is currently assigned.

In sum, the Veteran is not entitled to a higher, schedular rating for bilateral hearing loss at any point pertinent to this appeal.  The Board has carefully considered the Veteran's assertions as to the severity of his hearing loss, and in no way discounts the Veteran's asserted difficulties or his assertions that his hearing loss should be rated higher.  However, it must be emphasized that schedular disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

For all the foregoing reasons, the Board finds that, there is no basis for staged rating for the Veteran's disability, pursuant to Fenderson, and that the claim for an initial schedular rating in excess of 10 percent must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical method of deriving schedular ratings for hearing loss, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.


ORDER

An initial, compensable rating for a surgical scar of the right knee is denied.

An initial schedular rating in excess of 10 percent for bilateral hearing loss is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims remaining on appeal is warranted.

As noted previously, the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321(b) is a three-step inquiry.  See Thun, supra.  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.

In the present case, there is an indication that the Veteran's bilateral hearing loss might markedly interfere with employment.  Specifically, the report of an April 2013 VA audiology examination suggests that, while working, the Veteran suffered conflicts with coworkers due to his inability understand them in the presence of background noise, and his need to have them repeat themselves; that the situation was interpreted by some as an effort on his part to "slough off" on the job; and that, as a result-although he was able to do his job-he felt that he had a lot of barriers to overcome in the way of productivity, performance, and career success.

Although the above-cited evidence appears to raise a question as to whether any higher rating for his bilateral hearing loss, on an extra-schedular basis, is warranted, the AOJ has not substantively considered the question.  Hence, a remand of this matter for AOJ consideration, in the first instance, is warranted.  See Bernard v. Brown, 3 Vet. App. 384, 393 (1993).  

As regards the Veteran's psychiatric claim, as noted previously, that claim has been expanded to encompass acquired psychiatric disability other than depression, to include as secondary to the Veteran's multiple service-connected disabilities.

The AOJ has not yet adjudicated the matter of entitlement to service connection for an acquired psychiatric disability other than depression.  Nor has the AOJ considered whether service connection for acquired psychiatric disability may be warranted on a secondary basis, as caused or aggravated by service-connected disability.  To avoid any prejudice to the Veteran, a remand for AOJ consideration of this matter, in the first instance, is warranted.  Bernard, supra.

However, prior to such consideration, the Board finds that further development of this matter is required.

During the May 2014 Board hearing, the Veteran testified, among other things, that he felt that his service-connected disabilities contributed to his psychiatric disability.  Given the Veteran's implicit allegation that he suffers from increased psychiatric impairment due to limitations he experiences as a result of his service-connected disabilities, evidence of current disability (variously diagnosed as depression and anxiety), and the absence of any current medical opinion on the question of nexus, the Board finds that an examination and medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by stated rationale-is needed to fairly resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Turning to the matter of the Veteran's claims for increased ratings for his low back and right knee, and his claim for TDIU, the Board notes that the Veteran submitted a January 2013 medical opinion from a private physician, John W. Ellis, M.D., to the effect that the Veteran is unable to engage in any type of gainful employment.  However, in arriving at that opinion, Dr. Ellis included consideration of the disabling effects of left knee impairment, for which the Veteran is not service connected.

In addition, Dr. Ellis' description of the Veteran's low back and right knee disabilities stands in rather stark contrast to the descriptions contained in VA examinations conducted in June 2012 and April 2013.  In Dr. Ellis' report, for example, it is noted, among other things, that the Veteran's right knee disability is manifested by moderately instability and extension limited to 20 degrees, and that he suffers from incapacitating episodes of IVDS having a total duration of greater than six weeks per year.  By contrast, the VA examinations reflect that the Veteran's right knee is stable, with full extension, and that he had had no incapacitating episodes of IVDS over the past 12 months (defined by regulation as periods of acute signs or symptoms due to IVDS that require bedrest prescribed by a physician and treatment by a physician).  See 38 C.F.R. § 4.17a, Diagnostic Code 5243, Note (1).

Notably, the Veteran's claim file was not made available to the VA examiner who evaluated the Veteran's low back and right knee in April 2013.  As a result, the examiner had no opportunity to review the report from Dr. Ellis, or to comment upon it.  Nor did the examiner have access to the Veteran's documented medical history for purposes of making an informed decision as to whether the Veteran's reported erectile dysfunction was due to service-connected IVDS, as opposed to some other, non-service-connected condition (such as diabetes), so as to warrant additional compensation under the provisions of the General Rating Formula for Diseases and Injuries of the Spine, Note (1), and 38 C.F.R. § 3.350(a)(1).

In light of the inconsistencies between the Dr. Ellis' report and the report of the April 2013 VA examination, the fact that the April 2013 VA examiner did not have access to the claims file, questions pertaining to whether separate consideration should be given to additional compensation for erectile dysfunction, the apparently progressive nature of the Veteran's low back and right knee disabilities, and the fact that it has been nearly two years since he was last examined, the Board finds that a new examination-with more contemporaneous medical findings, and based on full consideration of the Veteran's documented medical history and assertions, and supported by stated rationale-is needed to fairly evaluate the Veteran's low back, right knee, and TDIU claims.  See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the AOJ should arrange for the Veteran to undergo VA psychiatric examination, by a psychiatrist or psychologist, and VA orthopedic and neurological examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examinations, without good cause, may result in denial of his claims for service connection for an acquired psychiatric disability, his claims for increased ratings for spondyloarthropathy with IVDS and chondromalacia and arthritis of the right knee, and /or his claim for TDIU.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.

Prior to arranging further examinations, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding pertinent records.

In connection with his claim for service connection for skin cancer, the Veteran has reported having a recurrent cancerous lesion removed from his forehead at the VA Medical Center (VAMC) in Denver, Colorado in 1986.  Although the claims file contains clinical records from the Denver VAMC, dated in 1986, and those records reflect the presence of a non-healing sore on his forehead, the actual operative and/or biopsy reports related to the removal of the lesion are not of record.  In addition, records of the Veteran's treatment through the VAMC in Oklahoma City, Oklahoma were last associated with the Veteran's claims file on January 7, 2014; hence, more recent medical records from that facility may exist.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted facilities all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to include any relevant records from the Denver VAMC pertaining to the actual removal of a non-healing sore on the Veteran's forehead around 1986, including any associated operative and/or biopsy reports, and any pertinent records of VA evaluation and/or treatment of the Veteran through the Oklahoma City VAMC since January 7, 2014.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  If any of the records sought cannot be obtained (to particularly include the records pertaining to the removal and follow-up of a recurrent cancerous forehead lesion in 1986), a formal finding of unavailability should be made.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding,  private(non-VA) medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

Further, the AOJ should furnish him a VA Form 21-8940, to enable him to file a formal application for a TDIU

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU.

2.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to include any relevant records from the Denver VAMC pertaining to the actual removal of a non-healing sore on his forehead around 1986, including any associated operative and/or biopsy reports, and any pertinent records of VA evaluation and/or treatment of the Veteran through the Oklahoma City VAMC since January 7, 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  If any of the records sought cannot be obtained (to particularly include the records pertaining to the removal and follow-up of a recurrent cancerous forehead lesion in 1986), a formal finding of unavailability should be made.

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Inform the Veteran of the information and evidence necessary to substantiate a claim for secondary service connection, inasmuch as, as noted above, he has advanced the theory that he has an acquired psychiatric disability that has been caused or aggravated by his multiple service-connected disabilities.  

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, obtain all identified evidence, following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination, by a psychiatrist or psychologist, at a VA medical facility.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current psychiatric disability/ies.  

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in, or is otherwise medically related to, service.

 If it is the examiner's conclusion that any identified psychiatric disability is not related to service, the examiner should offer a further opinion as to whether it is at least as likely as not that any such psychiatric disability was caused or is aggravated (i.e., permanently worsened beyond natural progression) by one or more of the Veteran's multiple service-connected disabilities.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  Also arrange for the Veteran to undergo VA orthopedic and neurological examinations, by appropriate physicians, at a VA medical facility.  The neurological examination should be conducted first, and that examination report made available to the VA orthopedic examiner in conjunction with his or her examination.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to each physician designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history (to specifically include the January 2013 report from the Veteran's private physician, Dr. Ellis)  and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

Neurological examination:  The physician should identify, and comment on the existence, frequency, severity, and extent of, as appropriate, all neurological manifestations of the Veteran's spondyloarthropathy with IVDS.  In so doing, the examiner should disregard the ameliorative effects of medication.

The physician should also provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's reported erectile dysfunction is a manifestation of service-connected spondyloarthropathy with IVDS, or was otherwise caused or is aggravated (i.e., worsened beyond natural progression) by the Veteran's service-connected spondyloarthropathy with IVDS.

Orthopedic examination-right knee:  The physician should conduct range of motion testing on the right knee (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the right knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

Further, the examiner should indicate whether there is dislocation of the semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the right knee joint; and whether there are symptoms attributable to removal of the semilunar cartilage of the right knee.

Orthopedic examination-spondyloarthropathy:  The physician should also conduct range of motion testing of the lumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  The physician should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Considering all orthopedic and neurological findings, the physician should also render findings particularly responsive to the criteria for rating IVDS-specifically, comment as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with her lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

In so doing, the physician should provide a full description of the manner and extent to which the Veteran's service-connected low back and right knee disabilities impair functions related to physical and sedentary employment.

In providing the requested information, the orthopedic examiner should disregard the ameliorative effects of medication.

7.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, accomplish any additional notification and/or development action deemed appropriate for the claims remaining on appeal-to include referral of the claim for a higher initial rating for bilateral hearing loss to the Director of VA's Compensation and Pension Service for  extra-schedular consideration, and/or obtaining an examination and medical opinion in connection with the Veteran's claim for service connection for skin cancer, if warranted.

9.  After completing the above, adjudicate the matters remaining on appeal in light of all pertinent evidence and legal authority.

10.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


